Citation Nr: 0924909	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative disc disease at L5-S1 and with a 
small disk bulge at L5-S1, facet joint arthropathy at L5-S1, 
and sciatica symptoms of the left lower leg with no loss of 
reflexes or radiculopathy, currently rated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1985, with additional National Guard service. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In a June 2004 rating decision, the RO granted service 
connection for chronic lumbosacral strain; a 20 percent 
disability rating was assigned.  

On November 27, 2006, the RO received the Veteran's claim for 
an increased rating.  In the March 2007 rating decision, the 
RO denied a rating in excess of 20 percent for the lumbar 
spine disability, which now includes degenerative disc 
disease.  The Veteran perfected an appeal as to that denial.

In a November 2008 rating decision, the RO assigned a 60 
percent disability rating for the service-connected lumbar 
spine disability effective November 6, 2007.  The Veteran 
continued to express disagreement with the assigned rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).

In May 2009, the Veteran was scheduled for a Travel Board 
hearing to be held in June 2009.  In June 2009, the Veteran 
withdrew his request for a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


Issues not on appeal

In a December 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran perfected an appeal of those denials.  In May 2007, 
the Veteran withdrew his appeal of those denials.

In a November 2008 rating decision, the RO denied entitlement 
to service connection for urinary dysfunction and entitlement 
to a total rating based on individual unemployability (TDIU).  
In a November 5, 2008 letter, the RO denied entitlement to 
non-service-connected disability pension benefits.  To the 
Board's knowledge, the Veteran has not filed a Notice of 
Disagreement with any of these determinations.  Therefore, 
these issues are not in appellate status.


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be again remanded for further 
procedural and evidentiary development.

Reasons for remand

Review of Social Security Administration (SSA) records

In June 2008, the RO received a CD- ROM from SSA containing 
records relevant to the Veteran's claim for Social Security 
disability benefits.  Hard copies of these records were 
printed by the Board and associated with the Veteran's claims 
file.  The November 2008 rating decision and November 2008 
supplemental statement of the case (SSOC) list specific 
pieces of evidence, but neither document mentions SSA 
records.  Therefore, it does not appear that the SSA records 
on the CD-ROM were considered by the RO.  The Veteran has not 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  38 C.F.R. § 20.1304 (2008).



Treatment records

An April 2008 VA treatment record reflects that the Veteran 
was referred to a pain clinic.  Records from that facility 
need to be obtained.

A June 2008 attending physician's return to work 
recommendations request reflects that the Veteran is still 
receiving treatment for his lumbar spine disability from Dr. 
H of the Holy Family Memorial Woodland Clinic.  Additional 
records from 2008 to the present from that facility need to 
be obtained.

In a May 2008 statement, the Veteran indicated that he hoped 
to continue receiving treatment from the Medical College of 
Wisconsin clinic.  The latest records from that facility were 
received in May 2008.

VA examination

The November 2008 rating decision and November 2008 
supplemental statement of the case (SSOC) indicate that the 
Veteran would be scheduled for a future VA examination to 
evaluate his lumbar spine disability.  Under the 
circumstances here presented, the Board believes that another 
medical examination is necessary.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran and 
ask him to identify all treatment for his 
lumbar spine since May 2008, to include 
the location of the pain clinic that a VA 
medical facility referred him to in April 
2008.  VBA should obtain all treatment 
records from any identified sources, to 
include a pain clinic and any additional 
records from the Medical College of 
Wisconsin clinic.  In any event, VBA 
should obtain all records from the Holy 
Family Memorial Woodland Clinic from 2008 
to the present.  Any obtained records 
should be associated with the Veteran's 
claims file.

2.  VBA must arrange for the Veteran to 
undergo a physical examination to 
determine the nature of his service-
connected lumbar spine disability.  The 
report of the physical examination should 
be associated with the Veteran's VA 
claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record, to include the SSA records, and 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




